DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,555,024 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (hereinafter ‘Chae’, Pub. 2014/0337412) in view of Tseng (Pub. No. 2014/0244751).

Regarding claims 2 and 12, Chae teches a method (non-transitory computer-readable storage medium) comprising: 
capturing video data of a local area within a field of view of an image capture device included in a client device ([0046]; [0143]; [0168]); 
identifying a user of an online system included in the captured video data ([0046]; [0143]; [0168], where the information includes a service ID, [0143], and the available content can be Internet service, IPTV, [0090]; [0187]); 
transmitting a request for content items for presentation on the client device to the online system from the client device, the request including information identifying the user of the online system ([0112]; [0129]; [0161]); 
receiving, at the client device, a plurality of content items from the online system, each content item of the plurality of content items selected by the online system for presentation to the user (S340, Fig. 3; [0139]; [0149]); 
generating, by the client device, a feed of content including one or more of the content items based on characteristics of the content items ([0150]; [0151]); and 
presenting the feed of content by a display device of the client device ([0152]; [0213]; [0232]).

However, in an analogous art, Tseng teaches a system that allows recommending TV content based on user’s profile ([0046]; [0047]; [0067]-[0073]). Additionally, the system recommends television content in addition to feed data from multiple friends containing the actions of said users (i.e. ‘Friend A’ liked/watched of the recommendations) (Figs. 7, 8, 10 and 12; [0049]; [0081]; [0092]; [0123]; [0133]; [0141]). The system can be displayed/implemented on a mobile and/or a television set-top box ([0006]; [0069]; [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae’s invention with Tseng’s feature of presenting plurality of content items comprises a feed of users’/friends describing actions of online users connected to the system for the benefit of convincing the user to select a recommended content based that online-friends also liked/watched said content.
  
	Regarding claims 3 and 13, Chae and Tseng teach wherein the information identifying the user comprises an identifier associated with the user by the online system ([0046]; [0143]; [0168], where the information includes a service ID, [0143], and the available content can be Internet service, IPTV, [0090]; [0187]).  
	

Claims 4 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (hereinafter ‘Chae’, Pub.2014/0337412) in view of Tseng (Pub. No. 2014/0244751) in further view of Solomon et al. (hereinafter ‘Solomon’, Patent No. 10,957,311).

Regarding claims 4 and 14, Chae and Tseng teach wherein identifying the user of the online system included in the captured video data comprises: 
identifying a person in the captured video data (Chae: [0046]; [0143]; [0168]);  
retrieving information identifying one or more users of the online system stored by the client device (Chae: [0113]; [0132]; [0143]) and privacy settings maintained for each of the one or more users (Chae: [0211]-[0214], where the system checks user access levels on a private service).
On the other hand, Chae and Tseng do not explicitly teach
identifying the user of the online system as a user associated with identifying information stored by the online system having at least a threshold measure of similarity to the person in response to a privacy setting maintained for the user authorizing identification of the user from the captured video data.  

However, in an analogous art, Solomon teaches a system that recognizes users using a camera. The system compares the obtained picture against a picture databases and indentifies the user and obtains/associates the user to a profile if the identification has a facial recognition with a high confidence value (col. 39 lines 4-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae and Tseng’s invention with Solomon’s feature of having a threshold measure of similarity to .

Claims 5 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (hereinafter ‘Chae’, Pub.2014/0337412) in view of Tseng (Pub. No. 2014/0244751) in further view of Armaly (Pub. No. 2020/0120384).

 Regarding claims 5 and 15, Chae and Tseng teach all the limitations of the claim it depends on. On the other hand, Chae does not explicitly teach further comprising: 
retrieving one or more settings maintained by the client device for the user; 
determining whether one or more additional users are included in the captured video data; and 
responsive to a setting maintained by the client device for the user restricting the client device from presenting content for the user when the captured video data includes at least one user other than the user, removing the feed of content from the display device of the client device.  

However, in an analogous art, Armaly teaches a system that the camera recognition can identify multiple users. When one of the recognized users has a profile that indicates a conflict with the content, the system automatically adjusts the content or stops the presentation of the content ([0005]; [0009]-[0012]; [0018]; [0042]; [0043]; [0147]; [0148]).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae and Tseng’s invention with Armaly’s feature of restricting content based on settings of the detected user for the benefit of avoiding inappropriate content to minors.

Claims 6 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (hereinafter ‘Chae’, Pub.2014/0337412) in view of Tseng (Pub. No. 2014/0244751) in further view of Wheatley (Pub. No. 2015/0128158).

Regarding claims 6 and 16, Chae and Tseng teach all the limitations of the claims they depend on. On the other hand, Chae and Tseng do not explicitly teach 
wherein generating, by the client device, the feed of content including one or more of the content items based on characteristics of the content items comprises: 
determining a time range including a time when the client device transmitted the request to the online system; 
determining prior interactions by the user with the client device within the time range;  
selecting one or more content items for inclusion in the feed based on one or more characteristics of the prior interactions by the user with the client device.  

However, in an analogous art, Wheatley teaches a system for recommending content. The system, after identifying a user, the system uses the user’s profiles to generation of the recommendations. The profile data include past interactions of the user during a time section (Abstract; [0094]; [0097]; [0111]; [0112]). 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae and Tseng’s invention with Wheately’s feature of recommending content using previous interactions during a time range for the benefit of optimizing recommending content that is similar to content interacted/watched by the user during similar period of time in the past.

Claims 7, 8, 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (hereinafter ‘Chae’, Pub.2014/0337412) in view of Tseng (Pub. No. 2014/0244751) in further view of Yoo et al. (hereinafter ‘Yoo’, Pub. No. 2020/0359097).

Regarding claims 7 and 17, Chae and Tseng teach all the limitations of the claim it depends on. On the other hand, Chae and Tseng do not explicitly teach wherein generating, by the client device, the feed of content further comprises: 
accessing one or more applications executing on the client device; 
retrieving one or more application content items from the applications; and 
including the one or more application content items in the feed of content.  

However, in an analogous art, Yoo teaches a system that recommends content to a given user. The system uses user’s viewing history in order to recommend. The viewing information also includes the access of the users on the different video applications or preferred applications to watch content ([0008]; [0127]; [0128]; [0130]; [0137]; [0138]; [0153]). 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae and Tseng’s invention with Yoo’s feature of recommending content of OTT applications for the benefit of providing the viewer more options for video consumption.

Regarding claims 8 and 18, Chae, Tseng and Yoo teach wherein generating, by the client device, the feed of content further comprises: retrieving a frequency of interaction with each application; and ranking the application content items in the feed of content based on the frequencies of interaction (Yoo: [0152]; [0135]; [0137]; [0138]; [0153])
Claims 9-11 and 19-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (hereinafter ‘Chae’, Pub.2014/0337412) in view of Tseng (Pub. No. 2014/0244751) in further view of Wickenkamp (Pub. No. 2016/0029057).

Regarding claims 9 and 19, Chae and Tseng teach all the limitations of the claims they depend on. On the other hand, Chae and Tseng do not explicitly teach 
wherein generating, by the client device, the feed of content further comprises: 
retrieving a listing of contacts maintained for the user; and 
including one or more of the contacts in the feed of content.  

However, in an analogous, Wickenkamp teaches provides content recommendations. When content is going to be recommended to multiple users, the content is recommended based on user’s preferences and content watched that overlaps, among other things ([0092]; [0093]; [0113]). The recommended content is presented or ranked with a percentage of matching ([0113]). Additionally, Wickenkamp teaches that the system obtains a list of friends/contacts and includes their interactions in order to recommend content ([0060]; [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae and Tseng’s invention with Wickenkamp’s feature of including a list of friends in the recommended fees for the benefit of accessing to interactions of friends, which tend to have the similar interests, to increase the source of user’s preferences.


wherein generating, by the client device, the feed of content including one or more of the content items based on characteristics of the content items comprises:  
retrieving a setting maintained by the client device for the user, the setting specifying one or more criteria for content items presented by the feed of content; and 
generating the feed to include at least a threshold amount of content items having characteristics satisfying at least a threshold amount of the one or more criteria specified by the setting.  

However, in an analogous, Wickenkamp teaches provides content recommendations. When content is going to be recommended to multiple users, the content is recommended based on user’s preferences and content watched that overlaps, among other things ([0092]; [0093]; [0113]). The recommended content is presented or ranked with a percentage of matching ([0113]).
 Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae and Tseng’s invention with Wickenkamp’s feature of generating recommendation content satisfying genre matching threshold for the benefit to meet minimum content characteristics.

Regarding claims 11 and 21, Chae, Tseng and Wickenkamp teach wherein the one or more criteria for the content items presented by the feed of content are selected from a group consisting of: an identifier of an event, an identifier of a date, an identifier of a time, an identifier of a topic, an identifier of an object maintained by the online system, (Chae: 976, 917, Fig. 7. Wickenkamp: [0028]; [0076]; [0088]) and any combination thereof.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.